DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities:  Claim 1, line 12, the phrase “the beck finish” is interpreted as a typographical error which should read –the neck finish--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 11, 13-14, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 11, it is unclear if the guide ring is the same guide ring referenced in claim 8 that forms the second portion of the neck finish interior.  If not, this creates an antecedent basis issue.  Appropriate correction is required.
Regarding Claims 6-7, 13-14, and 19-20, It is unclear what steps are included in the “press and blow” and “blow and blow” language.  For example, do these actions refer to the forming step or the blowing step, or both?  The boundaries of the claim cannot be clearly established, and appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-7, 13-14, and 19-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The relative independent claims require forming and blowing steps, and it is not clear how these claims further limit the independent claims’ features.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-11, and 15-17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Perra (U.S. Patent Application Publication 2011/0100946).  Regarding Claims 1 and 15, Perra shows that it is known to have a method of making a container (Abstract) that includes the steps of forming a parison in a blank mold wherein the parison includes a body and a neck finish and the neck finish includes a neck finish interior, a sealing surface facing 
forming, by a plunger of the blank mold, a first portion of the neck finish interior
to have a first geometry (Figure 19a), and forming, by the plunger, a second portion of the neck finish interior to have a second geometry different than the first geometry and that includes the at least one axially facing shoulder being axially recessed with respect to the axially facing sealing surface (Figures 19a-19d); and blowing the parison in a blow mold to form the container, which has the neck finish having the axially facing sealing surface extending fully circumferentially around the neck finish interior and the neck finish interior having the at least one axially facing shoulder axially recessed with respect to the axially facing sealing surface (0073, 0084).
	Regarding Claims 2 and 16, Perra shows the method of claims 1 and 15 above, including one wherein the plunger forms the first portion of the neck portion interior to have at least two thickened wall portions circumferentially spaced apart and extending radially inward and chordally with respect to the neck finish (Figure 19d, internal threads).
	Regarding Claims 3 and 17, Perra shows the method of claims 2 and 16 above, including one wherein the at least two thickened wall portions include interior surfaces to at least partially establish an internal trough (Figure 19d, space between each internal thread).
	Regarding Claim 4, Perra shows the method of claims 1 and 15 above, including one wherein the forming step comprises forming, by the guide ring, the axially facing sealing surface (Figures 19a-19d, element 158a, 158b).
	Regarding Claim 8, Perra shows that it is known to have a method of making a container (Abstract) that includes the steps of forming a parison in a blank mold wherein the parison includes a body and a neck finish and the neck finish includes a neck finish interior, a sealing surface facing generally axially and extending fully circumferentially continuously around 
to have a first geometry (Figure 15a), and forming, by a guide ring, a second portion of the neck finish interior to have a second geometry different than the first geometry and that includes the at least one axially facing shoulder being axially recessed with respect to the axially facing sealing surface (Figures 15a, element 128); and blowing the parison in a blow mold to form the container, which has the neck finish having the axially facing sealing surface extending fully circumferentially around the neck finish interior and the neck finish interior having the at least one axially facing shoulder axially recessed with respect to the axially facing sealing surface (0073, 0084).
	Regarding Claim 9, Perra shows the method of claim 8 above, including one wherein the plunger forms the first portion of the neck portion interior to have at least two thickened wall portions circumferentially spaced apart and extending radially inward and chordally with respect to the neck finish (Figure 15d, internal threads).
	Regarding Claim 10, Perra shows the method of claim 9 above, including one wherein the at least two thickened wall portions include interior surfaces to at least partially establish an internal trough (Figure 19d, space between each internal thread).
	Regarding Claim 11, Perra shows the method of claim 8 above, including one wherein the forming step comprises forming, by the guide ring, the axially facing sealing surface (Figures 15a-15d, element 125a, 125b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perra.  Perra shows the methods of claims 1, 8, and 15 above, respectively, but he does not show the claimed shape of the plunger.  However, this is held as an obvious design modification that would be chosen based on the end-use specifications of the article, and because configuration is a matter of choice which a person of ordinary skill would have found obvious absent persuasive evidence that the particular configuration was significant (MPEP 2144.04 (IV)(B)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA HUSON whose telephone number is (571)272-1198. The examiner can normally be reached M-F 830a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MONICA ANNE HUSON
Primary Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742